Citation Nr: 1226053	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbar degenerative disc disease.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee disability, status post surgery.  

3.  Entitlement to an initial compensable disability evaluation for left ear hearing loss.  

4.  Entitlement to service connection for a disability manifested by cough.  

5.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 2008.  His DD-214 indicates that he served with a principal military occupation specialty as an infantryman.  It reveals service in Bosnia, Kosovo, and Iraq.  He was the recipient of the Bronze Star medal and the Combat Infantryman Badge, among others.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision rendered by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was adjudicated as part of VA's Benefit Delivery on Discharge (BDD) program.  The Veteran lives in Germany and his case is currently controlled by the Pittsburgh, Pennsylvania RO.  

In the Informal Hearing Presentation, the Veteran, through his representative, raises a claim of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a disability manifested by cough is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The service-connected lumbar degenerative disc disease is manifested by functional forward flexion limited to 40 degrees and extension limited to 10 degrees; but without objective evidence of functional forward flexion limited to 30 degrees of motion or less, incoordination, weakness of the lumbar spine, lack of endurance, ankylosis, incapacitating episodes having a total duration of at least four weeks in a twelve-month period or any associated neurologic disability.  

2.  The service-connected left knee disability results in mild decrease in leg flexion and mild baseline knee pain.  

3.  Left ear hearing loss is manifested by Level I hearing for VA disability evaluation purposes.  

4.  Right ear hearing loss is not shown for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for left knee disability, status post surgery, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260-5024 (2011).  

3.  The criteria for an initial compensable disability evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).

4.  In the absence of a current disability for VA purposes, the criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a September 2007 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
As it pertains to the initial ratings for service-connected lumbar degenerative disc disease, left knee disability, and left ear hearing loss, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file.  The Veteran has provided some private treatment records but has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent VA examinations in September and October 2007.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the report of the examination reflects that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audiological examiner described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Initial Rating Claims 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Because this appeal has been ongoing for a lengthy period, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups and/or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Left Knee Disability

The Veteran injured his left knee during active duty service resulting in a torn anterior cruciate ligament (ACL) and a torn meniscus.  He underwent three surgical procedures in service on his left knee.  In January 2000, he required an arthroscopy and repair of the lateral meniscus.  Later, in August 2000, he required a left ACL reconstruction with allograft.  In 2007, he required a arthroscopy of the left knee with partial resection of the lateral meniscus.  

In the April 2008 decision on appeal, the RO granted service connection for left knee status post surgery and assigned an initial 10 percent rating.  The service-connected left knee disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011)  

Under Diagnostic Code 5260 for limitation of flexion, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2010). 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5024 pertains to tenosynovitis.  Under such diagnostic code, the disability is to be rated on limitation of motion as degenerative arthritis.  Diagnostic Code 5003 pertains to degenerative arthritis.  Under such, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

In addition, the Board notes that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5261 for limitation of extension of the leg provides that a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is warranted for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is warranted for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

Here, the objective medical evidence of record primarily comes from the September 2007 VA examination.  The Board finds that after review of such, the criteria for an increased rating are not met.  

On examination, range of motion testing revealed mild limitation of leg flexion and no limitation of extension.  Specifically, on three attempts, he was able to flex his left leg to 120 degrees twice and to 125 degrees once.  These findings represent a loss of 15-20 degrees of motion.  There is no indication in the report that motion was further limited due to pain, weakness, or fatigability.  These findings do not support the assignment of a compensable evaluation under Diagnostic Code 5260, pertaining to limitation of flexion of the leg.  Similarly, there were no findings of any loss of leg extension, hence, a compensable evaluation is not warranted under Diagnostic Code 5261.  

In addition, an x-ray of the knee was described as unremarkable and did not evidence arthritic changes.  As such, these findings do not support the assignment of an evaluation in excess of that assigned.  

At the time of examination, there were subjective reports of mild baseline left knee pain.  However, on physical examination, there was no evidence of redness, swelling, or tenderness of the knee.  The examiner noted that the Veteran could sustain heavy physical activities without immediate distress.  There was evidence of scars from the surgical procedures, which were described as well-healed.  The scars were not painful or unstable and thus, there is no evidence to support the assignment of a separate compensable rating for surgical scars.  

In addition, the Board has considered whether a separate compensable rating is warranted based on the removal of semilunar cartilage in the knee.   38 C.F.R. § 4.71a, Diagnostic Code 5258-5259.  However, there is no evidence to show that he has episodes of locking or effusion, or that the condition is symptomatic.  There is also no evidence, nor is it contended, that the Veteran experiences instability of the knee.  An increased rating under Diagnostic Code 5257 is therefore not warranted.  Further, as there is no present evidence of arthritis of the knee, there would is no basis for assigning a separate compensable rating based on instability, if such were shown.  See VAOPGCPREC 23- 97.

The Board has also reviewed the Veteran's lay statements for evidence of a more severe disability picture.  In his substantive appeal, he stated that he had issues with his knee when the weather was cold and/or wet due to the metal in the knee.  He did not describe what issues he had and in the absence of further evidence, the Board finds that the 10 percent rating assigned adequately portrays the current level of disability.  

Furthermore, the Board has reviewed the private treatment records dated in 2009.  However, those records pertain to the Veteran's lung condition and to his low back disability and do not reference the left knee.  As such, these records do not show any worsening disability picture or support the assignment of a disability rating in excess of 10 percent for the service-connected left knee disability.  

In sum, the Board finds that a 10 percent evaluation for the left knee disability is appropriate based on the evidence of record.  As the evidence of record shows that the symptoms of the left knee disability were consistent during the pendency of this appeal, a staged rating is not applicable.  The Board considered the most severe manifestations of the left knee disability, and a staged rating would not provide any benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

B.  Lumbar Spine Disability 

According to the Veteran service treatment records, he sustained an injury to his low back after falling into a foxhole.  

In the April 2008 decision on appeal, the RO granted entitlement to service connection for lumbar degenerative disc disease.  An initial 20 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Disabilities of the spine, such as degenerative disease of the lumbar spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a  20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Here, the Veteran underwent VA examination in September 2007.  At such time, the Veteran reported that the low back condition annoyed him but did not interfere with routine work and recreational activities.  On examination, there was objective evidence of pain when touching his toes or getting on and off the examination table, and performing required movements.  Objectively, there was no tenderness, straight leg raises were negative, there was no motor or sensory loss, and his reflexes were brisk and equal at the ankles and knees.  

The Veteran was able to flex the lumbar spine from 0 to 40 degrees, extend to 10 degrees, perform right and left lateral flexion to 30 degrees and right and left rotation to 30 degrees.  There are no other post-service records documenting range of motion.

These findings do not support the assignment of a disability rating in excess of 20 percent.  They reveal a low back disability with limited flexion.  Flexion was not limited to 30 degrees as is contemplated by a 40 percent rating under Diagnostic Code 5242.  Moreover, there was no evidence to suggest any ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.)  While there were reports of pain, there was no objective evidence of pain resulting in any additional limitation of back motion.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.  Here, by the Veteran's own admission, the condition is not of such severity to interfere with employment or recreational activities.  

The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes.  A 40 percent evaluation may be assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  Here, the examiner did not specifically reference any incapacitating episodes.  There was no evidence showing that the Veteran was prescribed bedrest by a physician.  As the evidence does not show incapacitating episodes of at least two weeks, a higher rating is not warranted under the formula for rating intervertebral disc syndrome.  

When rating under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes neurologic complications are separately evaluated.  Here, however, there was no evidence of a related neurologic disability.  

Even after considering the Veteran's lay statements, the criteria for a higher rating are not met.  Here, in the Veteran's notice of disagreement, he states that VA failed to consider that he could not stand for extended periods of time without pain and discomfort.  The Board has considered the Veteran's statements and does not doubt that the condition results in discomfort upon extended standing.  The Board finds, however, that his symptoms are adequately addressed in the 20 percent disability rating assigned.  

The most recent treatment record is dated in October 2009.  That record describes reports of pain with pain radiating into the left leg for the last year.  The recommended treatment for the pain was trunk stabilizing physical therapy.  These findings do not reveal a worsening disability picture requiring the assignment of a 40 percent or higher disability rating.  The record does not show a greater degree of limited back motion.  In addition, while it includes reports of radiating pain, it notes no loss of reflexes, and does not include objective findings of a separately compensable neurologic disability.  

In sum, since the effective date for the grant of service connection, the Board finds that the disability meets the criteria for a 20 percent disability rating but does not nearly approximate the criteria for a 20 percent or higher disability rating.  

C.  Left Ear Hearing loss 

As regards the claim for a compensable rating for left ear hearing loss, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2011).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

Here, the Veteran underwent a VA audiologic testing in September 2007.  The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
15
45

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

Here, the Veteran has a puretone threshold average of 17.5.  This is calculated by adding the puretone thresholds at 1000, 2000, 3000, and 4000 hertz and then dividing by four.  The Roman numeral designation for the left ear is I.  The non-service-connected right ear is also designated a Roman numeral I.  See 38 C.F.R. § 4.85(f).  The application of the Rating Schedule warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an initial 10 percent rating or higher are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

D.  Other Considerations

The Board has considered the Veteran's statements that his low back, knee, and left ear loss disabilities are worse.  He asserts that his present ratings do not accurately represent the level of severity of these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is clearly competent to testify with respect to symptoms such as pain, limited motion, fatigue, and reduced hearing acuity.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's low back, knee, and left ear loss disabilities  has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report) directly address the criteria under which the Veteran's low back, knee, and left ear loss disabilities are evaluated, to include range of motion testing and testing of hearing acuity.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the left knee, lumbar spine, and hearing loss disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his left knee, lumbar spine, or hearing loss disabilities.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  A review the record does not reveal the Veteran to unemployed much less unemployed due to his service related disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

III.  Service Connection for Right Ear Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including organic diseases of the nervous system, to include hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).   

A review of the Veteran's service personnel records demonstrates that he was the recipient of the Bronze Star medal and the Combat Infantry Badge.  In this regard, the Board notes that pursuant to section 1154(b), for veterans, such as this one, who have "engaged in combat with the enemy,"

the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service[.]

Section 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  When the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  

Here, the Veteran makes no allegations regarding the incurrence of a right ear hearing loss disability as a result of serving in combat.  Nevertheless, as set forth below, he did serve in combat, and even assuming exposure to acoustic trauma and a resulting injury in service due to service in combat, the Veteran does not have a right ear hearing loss disability for VA purposes.  

For instance, a service audiogram dated in 2002 noted that while the Veteran was routinely exposed to acoustic trauma he did not demonstrate any right ear hearing loss.  Rather, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
0
5
10
10


(CONTINUED NEXT PAGE)

More significantly, when tested in September 2007, there was no evidence of a right ear hearing loss disability.  The Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5
10
10
0

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner noted that the Veteran's hearing was stable as in comparison to 2002.  

These findings do not show a right ear hearing loss disability for VA purposes.  The Veteran has presented no evidence contradicting these findings nor does he contend that the VA examination was inadequate.  

The Board has considered the Veteran's statements with respect to his reduced hearing acuity.  He is certainly competent to report that he experiences difficulty hearing, which has followed him since service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, those statements are not sufficient to establish the presence of a hearing loss disability for VA purposes.  Such is determined by the defined audiometric test results.  Those test results (the objective medical evidence) is simply against the finding that the Veteran's hearing loss rises to the level that allows for recognition as a disability under the governing law and regulation.  As such, in the absence of a current right ear hearing loss disability, the claim must be denied.  






ORDER

An initial disability rating in excess of 20 percent for lumbar degenerative disc disease is denied.  

An initial disability rating in excess of 10 percent for left knee disability, status post surgery, is denied.  

An initial compensable disability evaluation for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.  


REMAND

As regards the claim for a disability manifested by cough, the Veteran alleges that he had a history of asthma that preexisted service but that he intentionally did not reveal that fact during active duty for fear of being involuntarily discharged.  (See e.g., VA Form 9.)  He also reports a history of chronic cough in service and pneumonia after inhaling smoke from a smoke grenade.  In the decision on appeal, the RO found that the Veteran did not have a diagnosed disability for which VA compensation benefits were payable.  In making that determination, the RO relied on a September 2007 VA examination.  That examination report noted the Veteran's chronic cough but did not provide a diagnosis of any lung disability.  
Significantly, however, since that decision, the Veteran submitted evidence of a current lung disability.  Namely, a July 2010 record from the Pneumological Community Group Practice includes a diagnosis of asthmoid bronchitis with long time nicotine consumption.  That record also noted the Veteran's report of asthma established in childhood.  

In a medical prescreening form dated in March 1986, the Veteran denied any history of asthma or respiratory problems.  His service treatment records note treatment for an acute upper respiratory infection in October 1986.  They contain reports of questionable restrictive airway disease or bronchitis in December 1990.  In May 1993, he was treated for symptoms of dyspnea, tightness in his chest, and congestion.  The Veteran reported that the symptoms started when he inhaled smoke while on the light leaders course.  The assessment was rule out upper respiratory infection and bronchitis.  In July 2002, the Veteran reported a one-year history of a chronic cough that he attributed to his deployment in Korea.  A chest x-ray revealed evidence of hyperventilation compatible with chronic bronchitis.  During a post-deployment health assessment in January 2005, the Veteran reported a chronic cough.  He did not believe that he was exposed to any chemical, biological or radiological warfare agents, but instead noted exposure to industrial pollution and pesticides.  

Finally, in July 2007, six months prior to discharge from active, he reported a chronic cough with decrease of air entry to the left base.  A chest x-ray did not reveal any acute cardiopulmonary changes.  A follow-up examination in August 2007 again noted no cardiopulmonary changes.  However, the report notes that he had prominent bronchovascular and interstitial lung markings often seen in asthmatic or smokers lungs.  

Thus, there is evidence of respiratory symptoms in service, a current diagnosis of a respiratory disability, but there remains insufficient evidence as to the relationship between a current disability and the Veteran's active military service.  As such, further examination is required.  In this respect, should it be found that the Veteran had a pre-service disability manifested by asthma, he can still receive VA compensation if it can be shown that such was permanently aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To the extent that a current disability is attributed to the Veteran's abuse of tobacco, VA regulations provide that for claims received after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current respiratory disability claimed as coughs.  

The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a disability manifested by coughs, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

The examiner is directed to respond to the following questions:  

a)  What is the diagnosis for any respiratory disability manifested by coughs?  

b)  Does the Veteran have asthma?  If so, is there clear and unmistakable evidence (undebatable) to suggest that asthma was incurred prior to the Veteran's entry onto active duty?  What is the evidence?  

c)  If the Veteran's asthma clearly and unmistakably pre-existed his active service, did such permanently increase in severity as a result of the Veteran's active military service?  Why or why not?  

d) If there was an increase in severity of the Veteran's, is there clear and unmistakable evidence that it was not aggravated beyond its natural progression by service?

e)  What is the likelihood (i.e. "very likely," "as likely as not," "not likely") that any current respiratory disability manifested by coughs was incurred during service?  Why do you think so?  

f)  What is the likelihood that any currently diagnosed respiratory disability is the result of abuse of tobacco?  Why do you think so?   

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


